MEMORANDUM OPINION
{¶ 1} On March 12, 2007, appellant, Bryan Dudas, filed a notice of appeal from a January 6, 2006 judgment of the Portage County Municipal Court, Ravenna Division. Thus, appellant's notice of appeal was filed over thirteen months after the judgment had been issued by the trial court.
 {¶ 2} App.R. 4(A) states:
 {¶ 3} "A party shall file the notice of appeal required by App.R. 3 within thirty days of the later of entry of the judgment or order appealed or, in a civil case, service of *Page 2 
the notice of judgment and its entry if service is not made on the party within the three day rule period in Rule 58(B) of the Ohio Rules of Civil Procedure."
 {¶ 4} A brief procedural history of this case is in order. On March 31, 2006, appellant filed an appeal in 11th Dist. No. 2006-P-0024 from the same January 6, 2006 trial court judgment that he is presently appealing. That appeal was brought through an App.R. 5(A) delayed appeal which this Court granted on May 15, 2006. In that appeal, appellant's retained counsel filed a motion to withdraw and to appoint new counsel on September 5, 2006. In a judgment dated October 10, 2006, this Court granted counsel leave to withdraw as counsel of record. However, that part of the motion requesting that counsel be appointed was held in abeyance pending the filing of appellant's financial disclosure statement with this Court since there was nothing in the record indicating that he was indigent and entitled to appointed counsel. Specifically, we ordered that within twenty days of that entry appellant either: 1) file his completed Financial Disclosure/Affidavit of Indigency in support of appointment of counsel; 2) file a notice of appearance of newly retained counsel; or 3) file his brief, pro se. More than a month later, on November 20, 2006, this Court dismissed the appeal for failure to prosecute since appellant failed to do any of the foregoing requirements set out in this Court's judgment.
 {¶ 5} Now, over five months after this Court's sua sponte dismissal in 11th Dist. No. 2006-P-0024, appellant is attempting to appeal a second time from the same judgment. Appellant has not offered any authority, nor is this Court aware of any, that would permit an untimely second appeal to this Court. *Page 3 
 {¶ 6} Appeal dismissed.
  CYNTHIA WESTCOTT RICE, P.J. and MARY JANE TRAPP, J. concur. *Page 1